DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  AMERICAN WEB DESIGNERS, LLC,
                           Appellant,

                                    v.

               KATE SPENCER a/k/a YOMAIRA TAMAYO,
                             Appellee.

                              No. 4D18-916

                           [January 17, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. 13-19418 (25).

  Allison L. Friedman of Allison L. Friedman, P.A., Aventura, for
appellant.

   Jonathan Korin of Korin Law, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.